Citation Nr: 0526300	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for COPD with emphysema.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a claim for service connection for COPD 
with emphysema.

The veteran filed his original claim for service connection 
for COPD with emphysema secondary to mustard gas exposure in 
January 1992.  A rating decision dated March 1993 denied the 
veteran's claim.  The veteran participated in a DRO hearing 
in July 1994 and the claim came before the Board in August 
1996, where the Board remanded the claim for further 
adjudication.  The claim was returned to the Board in August 
1997 and denied.

The veteran applied to reopen his claim for service 
connection for COPD with emphysema in April 2000.  A July 
2000 rating decision denied the veteran's application to 
reopen.  The veteran submitted a notice of disagreement in 
July 2001 and timely appealed in June 2003.  This claim came 
before the Board in December 2003.  The Board remanded the 
claim to obtain additional medical records and to comply with 
the VCAA.  A supplemental statement of the case (SSOC) was 
issued in December 2004, and the claim was returned to the 
Board in March 2005.  The Board determined that new and 
material evidence had been added to the record.  Accordingly, 
the Board re-opened the claim and remanded the claim to 
obtain a VA respiratory examination to determine the nature 
and etiology of the veteran's lung disability.

The aforementioned remand directives having been completed, 
this claim has been returned to the Board for further 
adjudication.




FINDINGS OF FACT

1.  VA has conceded that the veteran participated in testing 
of vesicant agents (i.e. sulfur mustard, nitrogen or 
Lewisite) during active military service.

2.  The veteran did not participate in the testing of 
vesicant agents that resulted in full-body exposure to 
nitrogen, sulfur mustard or Lewisite.

3.  There is no competent medical evidence of a nexus or link 
between the veteran's presently diagnosed COPD with emphysema 
and any incident of his active military service, including 
the claimed mustard gas exposure.


CONCLUSION OF LAW

COPD with emphysema was not incurred or aggravated in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for COPD with emphysema

The veteran's claim having been reopened by the Board in its 
decision of March 2005, it is necessary to consider whether 
the underlying claim may be considered.  
Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In January 2004, the Appeals Management 
Center (AMC) informed the veteran of the elements necessary 
to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2004 letter informed the veteran that VA was responsible for 
obtaining relevant records from any Federal agency.  This 
included medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration (SSA).

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2004 letter requested that the veteran 
provide evidence that showed he was exposed to mustard gas 
during filed or chamber testing, during battlefield 
conditions in World War I, was present at the German air raid 
on the harbor of Bari, Italy in World War II or engaged in 
manufacturing and handling vesicant agents during service.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The May 
2003 and December 2004 Supplemental Statements of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

Relevant evidence on file includes the veteran's service 
medical records; a commendation, dated in March 1945; his 
service separation report; an October 1972 report from St. 
Joseph Hospital in Mt. Clemens, Michigan; private medical 
records, dated drom October 1981 through November 1991, 
reflecting the veteran's treatment by various health care 
providers, including Bay Medical Center, Advance Medical/Met 
Path, Tawas St. Joseph Hospital, Oscoda Family Physicians, 
Tawas X-ray Clinic, Oscoda Family Pharmacy, A.M.H., M.D., 
A.C., M.D., and S.N.S., M.D.; the report of an examination 
performed by the VA in January 1993; a transcript of a 
statement to Congress by the Senior Program Officer and Study 
Director, Institute of Medicine, National Academy of 
Sciences, concerning the Health Effects of Mustard Gas and 
Lewisite; a June 1993 report from the Department of the Navy, 
Naval Research Laboratory; and the transcript of the 
veteran's hearing held at the RO in July 1994.

In April 2000, when the RO received the veteran's request to 
reopen his claim, new and material evidence meant evidence 
not previously submitted to VA decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it had to be considered in 
order to fairly decide the merits of the claim.

In October 1999 the veteran was admitted to the Tawas St. 
Joseph Hospital due to increased shortness of breath and 
wheezing.  The examiner's assessment was congestive heart 
failure which could have been secondary to the veteran's 
pulmonary condition, COPD with restrictive component and 
pulmonary fibrosis and a history of mustard gas exposure with 
pulmonary fibrosis in World War II.  X-rays associated with 
the veteran's admission were performed and compared to the 
study of October 12, 1999.  There was no change when 
technical differences were taken into consideration.  The 
lungs were emphysematous.  The heart and pulmonary vessels 
were at the upper limits of normal.  There was no pleural 
fluid or segmental infiltrate.  The impression was COPD 
without evidence of acute superimposed parenchymal process.

In November 1999 the veteran was admitted to the Tawas St. 
Joseph Hospital due to increased shortness of breath and 
wheezing.  The examiner's assessment was congestive heart 
failure and severe COPD, a combination of obstructive as well 
as restrictive disease.  X-rays associated with the veteran's 
admission were performed and compared to the study of the 
October 14, 1999.  There were ill defined infiltrates that 
involved the left base most likely the lingular segment 
compatible with early or atypical pneumonia.  The right lung 
was clear and there was no cardiomegaly or pulmonary vascular 
congestion.  There was no pleural fluid and the bony thoracic 
structures were stable.  The impression was atypical type 
pneumonias that involved the left lung base.

Later in November 1999 the veteran was again seen at the 
Tawas St. Joseph Hospital for further x-rays.  Frontal and 
lateral view of the chest were performed and compared to the 
study of November 7, 1999 that demonstrated a decrease in the 
degree of infiltrate involving the lingular segment.  There 
was a new nodular density involving the right middle lung 
laterally.  This measured approximately 9 millimeters in size 
and could have been obscured by overlying rib shadows on 
prior studies.  There was no pleural fluid, heart and 
pulmonary vessels were within normal limits and the bony 
thoracic structures were also within normal limits.  The 
impression was a decrease in infiltrate within the left lower 
lobe and a nodular density involving the right mid lung that 
was not seen on the previous study.  CT scanning of the chest 
was recommended.

The veteran participated in a VA respiratory examination in 
June 2005.  The examiner noted that the veteran was known to 
have chronic obstructive pulmonary disease with pulmonary 
emphysema as well as restrictive lung disease due to 
pulmonary fibrosis.  The veteran was severely disabled by 
pulmonary disease and oxygen dependent.  He used supplemental 
oxygen by nasal cannula , two liters per minute, 24 hours per 
day.  Walking for five to 10 yards with the aid of a walker 
or cane caused severe dyspnea.  Beyond that distance, he used 
a wheelchair for ambulation.  Discontinuation of oxygen for 
20 minutes made him dyspneic, even when he was resting and 
sitting in the chair.  In the past, the veteran had several 
acute exacerbations of COPD precipitated by acute bronchitis 
and pneumonia.

The veteran stopped smoking cigarettes in 1997.  Prior to 
that, he smoked one pack of cigarettes daily for 53 years.

The examiner stated that the veteran had been exposed to 
mustard gas during service.  Service records indicated that 
he participated in an experiment where a drop of mustard gas 
was placed on each forearm.  There was only one trial.  After 
the drops of mustard gas were placed on the forearms, they 
were covered with sterile gauze and afterward, the sites on 
the forearms were periodically examined to observe the effect 
of mustard on the skin.  There were no fumes or vapors 
present that were inhaled by the veteran.  The examiner 
stated that since there were no fumes or vapors which could 
have been inhaled, it could be concluded that there was no 
damage to the lungs from exposure to mustard gas during 
service.

Chest x-rays conducted in December 2004 were reviewed.  
Changes of COPD were noted.  There were scattered areas of 
scarring in the lungs and a few old healed granulomas.  There 
was no sign of cardiac decompensation and no active 
infiltrate.

The examiner concluded that the veteran's exposure to mustard 
gas was not to a degree or extent where it could have caused 
any damage to the lungs.  COPD and emphysema were the result 
of smoking cigarettes for over 50 years.  Pulmonary fibrosis 
was the result of scarring of the lungs from recurrent 
infections in the form of bouts of acute bronchitis and 
pneumonia.  It was therefore concluded that COPD with 
pulmonary emphysema and pulmonary fibrosis were not caused by 
or the result of exposure to mustard gas in service. 




Analysis

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection, Mustard Gas

In addition to the foregoing, the regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  See 38 C.F.R. § 
3.316 (2004).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption 
is not the sole method for showing causation in establishing 
a claim for service connection as due to mustard gas 
exposure.

The veteran avers that he manifests residuals of exposure to 
mustard gas, to include COPD with emphysema.

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  For veterans exposed to mustard gas, the veteran 
must prove in-service exposure and a diagnosis of a current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other two conditions are met.  See 38 C.F.R. § 3.316; see 
also Pearlman v. West, 11 Vet. App. 443 (1998).

Regarding the veteran's claims for residuals related to 
mustard gas exposure, the determinative issues presented are 
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether she has any of the current 
disorders subject to the presumption, and if not; (3) whether 
she has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that lay 
evidence of in-service exposure must initially be assumed as 
true.  The Court also held, however, that whether the veteran 
meets the requirements of this regulation, including whether 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file.  See Pearlman, 11 Vet. 
App. 443 (1998).  This holding generally comports with other 
jurisprudence as the Board's role as fact finder.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole]; see also Cartright v. Derwinski, 2 
Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) [in 
reviewing a veteran's claim for VA benefits, the Board must 
analyze the credibility and probative value of lay evidence 
and provide a statement of reasons for accepting or rejecting 
the evidence].

With regard to element (1) of 38 C.F.R. § 3.316, the evidence 
does not support the contention that the veteran had full 
body exposure to mustard gas during service.  In reviewing 
the evidence of record in 1997, the Board assumed, without 
specifically finding, that the veteran had been exposed to 
vesicant agents in service.  The Board noted, however, that 
such exposure only involved the forearms rather than full 
body exposure (June 1993 report from the Department of the 
Navy, Naval Research Laboratory).  

The only evidence of record that alleges the veteran was 
fully exposed to mustard gas is found in the veteran's lay 
statements.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
appellant is a physician.  Therefore, as a lay person he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board concludes, therefore, that there is no objective 
evidence that the veteran experienced full-body exposure to 
mustard gas, or any other blister agent, in service.  As 
such, the veteran's claim fails with regard to element (1).

For the sake of completeness, the Board will address elements 
(2) and (3).  With regard to element (2), the veteran's 
current disorders are subject to the presumption of 38 C.F.R. 
§ 3.316.  However, the veteran's claim fails since his 
exposure to mustard gas was only involving his forearms, and 
not full body exposure.  As such, the veteran's claim fails 
with regard to element (2).

With regard to element (3), the veteran has not presented any 
evidence, new or old, of non-presumptive disabilities related 
by medical evidence to exposure to mustard gas during 
service.  

In summary, after reviewing all of the evidence, the Board 
finds that full-body exposure to mustard gas, or any other 
blister agent, is not demonstrated.  Therefore, presumptive 
service connection on the basis of exposure to mustard gas is 
not warranted in this case.

As stated immediately above, a preponderance of the evidence 
does not show that the veteran was exposed to mustard gas in 
service.  However, the veteran can still potentially 
establish service connection if the record contains competent 
evidence linking any currently claimed disability to service.  
See Combee, supra.  However, there is no competent medical 
evidence to prove such a relationship.
As stated above, the award of direct service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran has met element (1) of Hickson.  
He has a current diagnosis of COPD with emphysema.  The 
veteran's most recent VA examination in June 2005 diagnosed 
him with COPD with emphysema.  With respect to element (2), 
there was no evidence of a lung disability prior to entering 
service, during service or at separation from service.  

The October 1999 admission note indicated that the veteran 
was diagnosed with COPD with a restrictive component and 
pulmonary fibrosis and a history of mustard gas exposure with 
pulmonary fibrosis in World War II.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As is true 
with any piece of evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  Also, the Court has rejected the "treating 
physician rule," which holds that opinions of the claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

With regard to Hickson element (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the evidence does not support the 
veteran's contention that a nexus exists between his exposure 
to mustard gas and his current COPD with emphysema.  The VA 
examiner in June 2005 noted that the veteran's exposure to 
mustard gas was not to a degree or extent where it could have 
caused any damage to the lungs.  The examiner also noted that 
COPD 





and emphysema were the result of smoking cigarettes for over 
50 years.  Pulmonary fibrosis was the result of scarring of 
the lungs from recurrent infections in the form of bouts of 
acute bronchitis and pneumonia.  It was therefore concluded 
that COPD with emphysema and pulmonary fibrosis were not 
caused by or the result of exposure to mustard gas in 
service.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board has determined the opinion 
of the VA examiner to be the most persuasive.  





As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for COPD with emphysema 
must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


